Citation Nr: 1812257	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spinal stenosis.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Esq. 


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 2008 to April 2010.  During his period of service, the Veteran earned the National Defense Service Medal and Rifle Sharpshooter Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted entitlement to service connection for spinal stenosis, with an evaluation of 10 percent, effective April 30, 2010; and granted entitlement to service connection for peripheral neuropathy, left lower extremity, with an evaluation of 10 percent, effective April 30, 2010.  Thereafter, jurisdiction transferred to the RO in St. Petersburg, Florida.

A videoconference hearing was scheduled for September 2017.  Information in the Veterans Appeals Control and Locator System (VACOLS) indicates the hearing was canceled by the Veteran and the request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to the adjudication of the Veteran's claims of entitlement to an initial rating in excess of 10 percent for spinal stenosis and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

The Board observes that the Veteran last underwent a VA examination to assess his service-connected spinal stenosis and associated left lower extremity peripheral neuropathy in August 2013, over 4 years ago.  Since that time, evidence has been added to the record that suggests his service-connected disabilities may be worse than characterized during his August 2013 VA examination.  Significantly, June 2016, December 2016, and January 2017 VA treatment records indicate that the Veteran visited the emergency room with complaints of chronic lower back pain with left lower extremity pain.  The Veteran also reported flare-ups to his primary care physician in December 2017.  Flare-ups were not indicated on the examination report.  As these treatment records show a new symptom and a possible worsening of the Veteran's low back disability and associated neuropathies, these claims must be remanded for new VA examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Further, examinations of record do not provide sufficient information regarding range of motion.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  In addition, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court determined that where a Veteran suffers from flares of a condition, the examiner should opine as to range of motion during a flare.  If the examination is not conducted during a flare, the examiner must attempt to estimate range of motion by eliciting information from the Veteran, medical records, and other sources.  The Veteran most recently underwent a VA examination in August 2013; however, the examiner failed to conduct Correia and Sharp compliant testing.  A remand is, therefore, required in order to obtain an adequate examination and opinion under the current law.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of his service-connected spinal stenosis and associated left lower extremity peripheral neuropathy.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

(a)  The examiner should describe all symptomatology due to the Veteran's service-connected spinal stenosis, including any associated neurological impairments.  All necessary testing must be performed.  

(b)  The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain and/or no limitation of function, such facts must be noted in the report. 

(c)  Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight bearing and non-weight bearing.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claims for entitlement to an initial rating in excess of 10 percent for spinal stenosis and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity, as secondary to service-connected spinal stenosis.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




